Citation Nr: 1722346	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Appellant's character of discharge from active service is a bar to Department of Veterans Affairs (VA) disability compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Appellant had active service from December 1984 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 Administrative Decision that determined that the Appellant had been discharged from active service under other than honorable conditions by reason of fraudulent enlistment. 

The Board most recently remanded the issue in January 2016 to provide the Appellant the opportunity to testify in support of his appeal.  The Appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing in June 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Review of the electronic record indicates that several documents which establish the Appellant's character of discharge are missing from his military personnel record.  Specifically, a March 1986 "Request for Discharge for the Good of the Service" letter indicates that the Appellant was provided with a DD Form 794A (Discharge Certificate Under Other Than Honorable Conditions) and a Final DA Form 268 (Report of Suspension of Favorable Personnel Action).  However, neither of these documents have been associated with the electronic record.  Furthermore, the Appellant's DD-214 is also missing from the record.  Therefore, on remand, the RO must attempt to obtain these documents as they are necessary to establish the whether the Appellant's character of discharge from active service is a bar to VA disability compensation.



Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Appellant's military personnel file, to include those documents relevant to a determination of the Appellant's character of discharge.  The RO must also attempt to obtain the following documents: 

a)  The Appellant's record of service and/or the DD-214 noting the character of discharge for the Appellant's active duty service;

b)  The Appellant's DD Form 794A (Discharge Certificate Under Other Than Honorable Conditions); and,

c)  The Appellant's Final DA Form 268 (Report of Suspension of Favorable Personnel Action).

All attempts to secure this evidence must be documented in the claims file by the AOJ and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts, the AOJ is unable to obtain the named records, the AOJ must notify the Appellant and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Appellant and his representative must then be given an opportunity to respond.  All correspondence surrounding attempts to obtain these documents must be associated with the electronic record.

2.  After completing the above action, as well as any other development that may be warranted, the RO must readjudicate the issue of the Appellant's character of discharge in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Appellant and his representative.  After the Appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



